Citation Nr: 0417891	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

By rating decision in January 1982, entitlement to service 
connection for a psychiatric disability was denied.  The 
veteran received written notice of this denial by letter in 
that same month.  The veteran failed to file a timely appeal 
following receipt of the January 1982 notice of denial; 
therefore, the January 1982 rating decision is final.  

This appeal arises from a July 2002 rating decision of the 
Wichita, Kansas Regional Office (RO), which determined that 
new and material evidence sufficient to reopen the claim of 
service connection for a psychiatric disability had not been 
received.

The issue of entitlement to service connection for a 
psychiatric disability on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disability was last denied by rating decision in 
January 1982.

2.  The appellant received written notice of the denial by 
letter in January 1982; however, she did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is sufficient to establish a reasonable 
possibility that the new evidence, when viewed in context of 
all of the evidence, would result in a different outcome.


CONCLUSION OF LAW

Evidence received since the January 1982 rating decision that 
denied entitlement to service connection for a psychiatric 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the August 1974 entrance examination, the veteran was 
clinically evaluated as normal psychiatrically.

A July 1977 notation shows that the veteran was referred to 
the mental hygiene clinic to be evaluated for chronic 
headaches.  On evaluation, there was no serious 
psychopathology noted.  It was noted that the veteran was 
somewhat withdrawn and isolated emotionally.  Biofeedback was 
recommended to control headaches.  

On the August 1977 separation examination, the veteran was 
clinically evaluated as normal psychiatrically.  

In October 1981, the veteran filed a claim of entitlement to 
service connection for depression.  A May 1975 period of 
depression was reported.  

By rating decision in January 1982, service connection for a 
psychiatric disability was denied.  It was determined that 
the record showed no evidence of a psychiatric disability.  
The veteran received written notice of this denial by letter 
in January 1982.  She failed to take any action with respect 
to the January 1982 denial; thus, this decision is final and 
is not subject to revision on the same factual basis.  In 
order to reopen her claim, the veteran must present or secure 
new and material evidence with respect to the claim which has 
been disallowed.  38 C.F.R. §§ 3.104, 20.302 (2003). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156(a), which defines "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case as the veteran filed her 
claim to reopen in February 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the January 1982 final 
rating decision includes a September to December 1981 VA 
hospital report.  The veteran admitted having hallucinations 
and feeling very depressed.  The diagnosis was chronic 
paranoid schizophrenia.

An August 1980 final summary from Colorado State Hospital 
includes a diagnosis of hysterical personality.

A February 2004 statement from the veteran's parents 
indicates that the veteran had no problem with depression or 
suicidal tendencies prior to service; that she had an 
abortion during service; and that she started to suffer from 
depression during service.  

A February 2004 statement from a friend indicates that she 
met the veteran in 1978; that the veteran started suffering 
from depression and that the veteran told the friend that she 
had had an abortion in service.

A July 1980 statement from the veteran's employer indicates 
that she had been absent from work a great deal of the time 
in recent months, that her illness was severe enough that 
considerable improvement would be necessary for her to return 
to work, and reportedly that the veteran had attempted to 
commit suicide.

A January 2004 statement from Prairie View, Inc., includes 
diagnoses of post-traumatic stress disorder and 
schizoaffective disorder bipolar type.  

The Board has reviewed the evidence added to the record since 
the last prior final rating decision in January 1982 and has 
determined that the additional evidence is both new and 
material.  The medical evidence at the time of the January 
1982 rating decision did not reveal the presence of a 
psychiatric disability.  The additional evidence reveals, for 
the first time, diagnoses of a psychiatric disability in the 
form of paranoid schizophrenia, hysterical personality, 
schizoaffective disorder bipolar type and post-traumatic 
stress disorder. 

Moreover, the veteran has testified that she was raped during 
service and had an abortion.  Her parents have stated that 
the veteran had an abortion during service and started to 
suffer from depression.  A friend has stated that the veteran 
suffered from depression when she knew the veteran in 1978.  
A July 1980 statement from the veteran's former employer 
indicates that the veteran had been ill, she had missed 
considerable time from work and reportedly had attempted to 
commit suicide.  

The additional evidence in the form of the medical diagnoses 
of psychiatric disabilities, the veteran's testimony, the 
statements of family members and a friend, and the statement 
from an employer constitutes evidence that relates to an 
unestablished fact necessary to support the veteran's claim; 
that is, whether the veteran currently suffers from a 
psychiatric disability that is related to her military 
service.  Accordingly, the additional evidence is both new 
and material as it raises a reasonable possibility of 
substantiating the veteran's claim of service connection for 
a psychiatric disability.  Therefore, the veteran's claim is 
reopened.

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  Due to the fact that the instant claim must be 
further developed, the veteran will have an additional 
opportunity to present evidence and argument in support of 
her de novo claim.  Consequently, the Board finds that no 
prejudice will inure to the veteran as a result of this 
decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarifies VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board again notes that the issue at bar 
must be remanded for additional development.  Consequently, 
as the Board has determined that new and material evidence 
has been submitted relative the service connection claim, 
further action under the Veterans Claims Assistance Act of 
2000 will be accomplished as part of the development of the 
underlying claim of service connection on a de novo basis.


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  In particular, the RO should 
obtain records from St. Mary's Hospital 
in Grand Junction, Colorado from 1978 to 
1980 under the veteran's maiden name.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the National 
Personnel Records Center and obtain the 
veteran's complete service personnel 
records.  All documentation, once 
obtained, must be permanently associated 
with the claims folder.

3.  The RO should obtain copies of all 
Social Security Administration (SSA) 
decisions awarding the veteran disability 
benefits, as well as copies of all 
records upon which the veteran's award of 
SSA disability benefits was based.  Once 
obtained, all records must be associated 
with the claims folder.

4.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO should 
send the appellant an appropriate 
stressor development letter.  The 
appellant should also be notified that an 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in section 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification to the appellant.  An 
appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

5.  Upon receipt of the appellant's 
response to the development in paragraph 
4, the RO should undertake any and all 
further development action indicated by 
the evidence of record concerning the 
appellant's claim of a personal assault 
during service.  The RO should then make 
a determination as to whether there is 
any credible supporting evidence that the 
appellant was assaulted (sexually or 
otherwise) during active service.  A 
statement of the RO's determination 
should be placed into the claims file.

6.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary psychological testing should be 
accomplished.  The examiner should 
provide diagnoses for all psychiatric 
disability present.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that the veteran 
currently suffers from a psychiatric 
disability that is related to her 
military service.  (In answering this 
question, the examiner must use the 
standard of proof provided by the Board.)  
If a diagnosis of PTSD is rendered, the 
examiner should indicate whether this 
diagnosis is linked to a specific 
corroborated stressor event experienced 
in service, specify the stressor upon 
which the diagnosis is based, and discuss 
the etiology of the veteran's PTSD.  
Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

7.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and her representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



